DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 08/09/2019 by Applicant, wherein Claims 1 and 12 are two independent claims reciting system and method claims with Claims 2-11 and 13-20 dependent on said two/2 independent claims respectively.  The Applicant also filed a preliminary amendment of 08/09/2019 that only amended the Specification to add a paragraph for priority claim.   
One/1 IDS has been filed by the Applicant so far on 02-25-2021 that has been considered and entered.                 
This Office Action is a non-final rejection on merits in response to the original claims filed by the Applicant on 09 AUGUST 2021 for its original application of the same date that is titled:     “Insurance Guidance System and Method for Autonomous Vehicle”.       
Accordingly, pending Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 12 are independent system and method claims respectively.           
Analysis                         
Claim 12: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of inputting a destination and a safety grade of vehicle, transmitting insurance related information of each section of two or more existing sections on a driving route to the destination, and displaying a danger section and insurance of each section selected on the driving route.  In other words, the claim describes a route, to an inputted destination made, up of many sections (two or more sections) and insurance for each section with at least one of those section being a danger section for insurance. These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity, such as fundamental economic principles or practices, commercial or legal interactions, and/or managing personal behavior personal behavior or relationships or interactions between people, but for the recitation of generic computer/s &/or computer component/s in claims, such as user terminal and server.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).           

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of utilizing a user terminal for data entry and displaying data/information and a server for transmitting insurance information to the user terminal.  These additional elements are considered extra-solution activities.  The user terminal and server in these steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s functions of processing data (including inputting data, transmitting data/information and displaying information).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).            

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).   As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network (implied) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of inputting data by a user terminal, and transmitting information by a server and displaying information by the user terminal, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Also, Applicant’s Specification in para [00249] indicates that ---  {“The server 2000 may differently guide insurance premiums and insurance types to the user in consideration of a safety grade and various danger factors of the43Attorney Docket No.: 20211-0322US1Client Ref.: OPP-2019-0145-US; LGE Ref.: 19AND025PCO1USO2 vehicle. For example, in a day of heavy snow, because a vehicle of a safety grade 1 has a TCS, it is unnecessary to guide sliding related insurance. In this case, the server 2000 may not provide insurance guidance or transmit insurance information of simple coverage to the user terminal 1000. However, because a vehicle of a safety grade 35 does not have a TCS, the server 2000 provides sliding related insurance guide information to the user terminal 1000. Accordingly, the user terminal 1000 may display section insurance guidance information received from the server 2000 on the display according to the safety grade and various danger factors.”}, and thus the concept of transmitting data/information using a server, and displaying information on the user terminal is conventional;  and for these reasons, there is no inventive concept and the claim is not patent eligible.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including independent system Claim 1, which also performs the steps similar to those of the  independent method Claim 12.  Furthermore, the limitations of dependent method Claims 13-20, further narrow the independent method Claim 12 with additional steps and limitations (e.g., applying and/or cancelling insurance as the vehicle enters and/or leaves a danger section;  and setting safety grade of the vehicle based on resolution and distance of detectors like camera, radar, lidar, ultrasonic &/or infrared sensor/s), do  not resolve the issues raised in rejection of independent method Claim 12.  Accordingly, also additional limitations of dependent system Claims 2-11 further narrow independent system Claim 1 similarly, and thus, are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis, because they also recite similar limitations as the dependent method Claims 13-20.           
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.           

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               


Exemplary Analysis for Rejection of Claims 1-11 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2015/ 0187019 filed by Fernandes et al. (hereinafter “Fernandes”) in view of Pub. No. US 2018/ 0025430 filed by Perl et al. (hereinafter “Perl”), and further in view of Pub. No. US 2007/ 0027583 filed by Tamir et al. (hereinafter “Tamir”), and as described below for each claim/ limitation.             

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Fernandes teaches ---   
1.   An insurance guidance system for an autonomous vehicle, the insurance guidance system comprising:          
(see at least:   Fernandes Abstract and Summary in paras [0010]-[0011];  & Abstract for {“A system configured to determine an insurance premium associated with an account that covers a vehicle including an autonomous feature and a driver comprising a computer memory that stores biographical information including information regarding the autonomous feature; a processor that receives information associated with telematics data associated with the vehicle, concerning use of the vehicle and the autonomous feature; the processor further configured to determine discrete segments of use by the vehicle, and to determine a driver signature associated with each of the discrete segments of use; the processor further configured to generate a driver risk assessment responsive to the one of the discrete segments of use; the processor further configured to calculate pricing information based on the risk assessment and the biographical information; and a transmitter configured to transmit the pricing information to a user device.”};  & para [0007] about {“Additionally, the insurance company may want to account for the autonomous vehicle aspects and features, which may both decrease likelihood of damage, but also increase the cost of repairs when damage occurs.”};  & para [0009] about {“In addition, methods and apparatus are described in greater detail for accounting for vehicles that provide autonomous or semi-autonomous driving features to thereby reduce the reliance on a driver of a vehicle and accounting for the same in the insurance statistics.”};  & para [0010] about {“A system configured to determine an insurance premium associated with an account that covers at least one vehicle including at least one autonomous feature and at least one driver comprising a computer memory that stores biographical information at least including information regarding the at least one autonomous feature; a processor that receives information associated with telematics data associated with at least one of the vehicle(s), concerning use of the at least one vehicle(s) and the at least one autonomous feature; the processor further configured to determine discrete segments of use by at least one vehicle(s), and to determine a driver signature associated with each of the discrete segments of use; the processor further configured to generate a driver risk assessment responsive to the at least one of the discrete segments of use; the processor further configured to calculate pricing information based at least in part on the at least one risk assessment and the biographical information; and a transmitter configured to transmit the pricing information to a user device or user transmission device.”};  & para [0023] about {“FIG. 11 illustrates a method to account for the various autonomous vehicle systems that may be included within a vehicle in pricing an insurance policy;”};  & paras [0033]-[0034] about {“[0033]  Disclosed herein are processor-executable methods, computing systems, and related technologies for an insurance company to determine driver signatures and to determine risk and pricing information based on those driver signatures, as well as insurance companies accounting for autonomous and semi-autonomous vehicle operation. ……[0034] The present invention provides significant technical improvements to technologies for an insurance company to determine driver signatures and to determine risk and pricing information based on those driver signatures, as well as insurance companies accounting for autonomous and semi-autonomous vehicle operation technology. The present invention is directed to more than merely a computer implementation of a routine or conventional activity previously known in the industry as it significantly advances the technical efficiency, access and/or accuracy of technologies for an insurance company to determine driver signatures and to determine risk and pricing information based on those driver signatures, as well as insurance companies accounting for autonomous and semi-autonomous vehicle operation by implementing a specific new method and system as defined herein. The present invention is a specific advancement in the area of technologies for an insurance company to determine driver signatures and to determine risk and pricing information based on those driver signatures, as well as insurance companies accounting for autonomous and semi-autonomous vehicle operation by providing technical benefits in data accuracy, data availability and data integrity and such advances are not merely a longstanding commercial practice. The present invention provides improvement beyond a mere generic computer implementation as it involves the processing and conversion of significant amounts of data in a new beneficial manner as well as the interaction of a variety of specialized insurance, client and/or vendor systems, networks and subsystems.”};  & paras [0039], [0064], [0074], [0076], [0081] & [0083];  which together are the same as claimed limitations above)       


Fernandes teaches ---            
5a user terminal for inputting a destination and (a safety grade of the vehicle);   and  
(see at least:   Fernandes ibidem;  & user device 130 in paras [0042], [0088]/[0089]/[0090], [0093]/[0094], [0144] & [0146], which is the same as claimed ‘a user terminal’;  & para [0094] about {“The DPU 170 may identify the driver based on the route or destination in which the vehicle 140 is travelling (for example, based on the employment information, if the vehicle drives and parks for an extended time at an office, it may identify the driver.) Alternatively or additionally, if a user device 130 is connected with the vehicle 140 via BLUETOOTH, it may identify a phone number associated with the user device 130 and identify the driver based on that information.”};  which together are the same as claimed ‘a destination …… of the vehicle’)                 

Fernandes teaches as disclosed above, but it may not explicitly disclose about ‘a safety grade of the vehicle’.  However, Perl teaches them explicitly.            
(see at least:   Perl Abstract and Summary of the Invention in paras [0011]-[0027]; & para [0013] about {“The single or compound set of variable scoring parameters profiling the use and/or style and/or environmental condition of driving during operation of the motor vehicle and generated by means of the driving score module can e.g. at least comprise scoring parameters measuring a driving score and/or a contextual score and/or a vehicle safety score. …… The variable vehicle safety score can e.g. be at least based upon measured ADAS feature activation parameters and/or measured vehicle crash test rating parameters and/or measured level of automation parameters of the motor vehicle and/or measured software risk scores parameters. The mobile automotive system for a dynamic, telematics-based connection search engine and telematics data aggregator can e.g. further comprise a linked or electronically associated rating engine for the transmitted risk-transfer profiles of the first risk-transfer systems. The generated scores among the collected telematics data of the driver directly impacts the premium/offer/quotation made by the first risk-transfer systems towards the potential policyholder.”};  & para [0039] about {“The single or compound set of variable scoring parameters 10131/1111, . . . , 1117 profile the use and/or style and/or environmental condition of driving during operation of the motor vehicle 41, . . . , 45. The single or compound set of variable scoring parameters 10131/ 1111, . . . , 1117 generated by means of the driving score module 111 can at least comprise variable scoring parameters 10131/ 1111, . . . , 1117 measuring a driving score 1111 and/or a contextual score 1112 and/or a vehicle safety score 1113 and/or a cyber risk score 1114 and/or a software certification/testing risk score 1115 and/or a NHTSA (National Highway Traffic Safety Administration) level risk score 1116 and/or a usage/operation of autonomous driving aids 1117. ……… The variable vehicle safety score parameter 1113 can e.g. be at least based upon measured ADAS feature activation parameters and/or measured vehicle crash test rating parameters and/or measured level of automation parameters of the motor vehicle 41, . . . , 45 and/or measured software risk scores parameters. A data link 21 is set by means of the wireless connection 105 of the mobile telecommunications apparatus 10 over a mobile telecommunication network 2 between the mobile telematics application 101 as client and a central automotive circuit 11.”};  & Claims 2/5 for “vehicle safety score”;  which together are the same as claimed limitations above to include ‘a safety grade of the vehicle’)            

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Fernandes with teachings of Perl.  The motivation to combine these references would be to provide apparatus/system that are described in greater detail using telematics data to identify driver signatures associated with the use of the vehicle and may further be configured to identify the driver associated with the driver signatures, which may allow the insurance company to determine risk associated with offering coverage and allow the insurance company to adjust pricing to reflect the actual usage of a particular vehicle (see para [0008] of Fernandes), and for integration of:  the technical fields of mobile parameters detection, data aggregation or telematics are affected by a wide range of technologies such as the technology of sending, receiving and storing information via telecommunications devices in conjunction with controlling remote objects, the integrated use of telecommunications and informatics for application in vehicles and for example with control of moving vehicles, GNSS (Global Navigation Satellite System) technology integrated with computers and mobile communications technology in automotive navigation systems
(see para [0004] of Perl).            


Fernandes and Perl teach ---          
a server for transmitting insurance related information of each section of two or more existing sections on a driving route to the destination to the user terminal, wherein at least one of the user terminal and the vehicle displays (a danger section) and insurance of each section selected on the driving route.          
(see at least:   Fernandes ibidem;  & insurance server/s 180 in para [0040] & [0091];  & external servers 190 in para [0040];  & para [0146] about {“A telematics collection server may then receive telematics data associated with each vehicle (step 1908). The telematics collection server may be operated by the insurance company or it may be operated by a third party service. An example of a telematics collection server is the DCU 110.”};  which together are the same as claimed ‘a server for transmitting insurance related information’)             
(see at least:   Perl ibidem)              

Fernandes and Perl teach as disclosed above, but they may not explicitly disclose about ‘a danger section’ on the driving route.  However, Tamir teaches them explicitly.            
(see at least:   Tamir Abstract and Summary of the Invention in paras [0016]-[0138]; & para [0018] about {“In some embodiments of the invention, the comparison to other vehicles is used in determining whether a specific driver behavior is dangerous. Optionally, a behavior performed by a significant percentage (e.g., 30%, 50%, 80%) of the drivers passing at a specific road segment is not considered dangerous. For example, instead of comparing the speed of the vehicle to the speed limit, the vehicle's speed is compared to the speed of other vehicles under same conditions, e.g., road, time, light and/or weather conditions.”};  & para [0070] about {“An aspect of some embodiments of the invention relates to a method of evaluating the driving of a vehicle, for example for insurance purposes, based on an analysis of the slowing down habits toward dangerous road segments, such as steep down-hill slopes, curves, stop signs and/or other road hazards.”};  & para [0317] about {“General statistics are determined, in some embodiments of the invention, for road segments. For example, road segments in which a large number of abrupt brakings are performed may be tagged as dangerous.”};  which together are the same as claimed limitations above to include ‘a danger section’ on the driving route)           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Fernandes and Perl with teachings of Tamir.  The motivation to combine these references would be to provide apparatus/system that are described in greater detail using telematics data to identify driver signatures associated with the use of the vehicle and may further be configured to identify the driver associated with the driver signatures, which may allow the insurance company to determine risk associated with offering coverage and allow the insurance company to adjust pricing to reflect the actual usage of a particular vehicle (see para [0008] of Fernandes), and for integration of:  the technical fields of mobile parameters detection, data aggregation or telematics are affected by a wide range of technologies such as the technology of sending, receiving and storing information via telecommunications devices in conjunction with controlling remote objects, the integrated use of telecommunications and informatics for application in vehicles and for example with control of moving vehicles, GNSS (Global Navigation Satellite System) technology integrated with computers and mobile communications technology in automotive navigation systems (see para [0004] of Perl), and the warning system warns the driver when dangerous behavior is identified, such as driving much faster or much slower than other vehicles currently on the road, and a display in the vehicle shows a map of the road on which the vehicle is located, together with information such as road conditions and weather conditions (see paras [0005]-[0006] of Tamir).          




Dependent Claims 2-11 are rejected under 35 USC 103 as unpatentable over Fernandes in view of Perl and Tamir as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Fernandes, Perl and Tamir teach ---          
2.  The insurance guidance system of claim 1, wherein section insurance is applied to  the danger section when the vehicle is driven in an autonomous mode.          
(see at least:   Fernandes ibidem and citations listed above to include Abstract, & paras [0007], [0009], [0010], [0023] & [0033]-[0034];  & para [0004] about {“Generally, the three major factors in assessing risk may be: 1) coverage; 2) vehicle; and 3) driver. The coverage may determine the type and amount for which the insurance company may be responsible. ……… Further, there may be autonomous aspects of the car that factor into the statistical data.”}; & para [0039] about {“Autonomous vehicles may provide a decrease in accidents, while potentially driving up the cost of the accidents that remain. Other benefits of autonomous cars include increasing mobility for people who cannot drive today and solving parking issues in urban areas, since the cars can go off and park somewhere else. Insuring the vehicles that include these technologies may require alternate models from those used by the insurance industry today. Because the use of autonomous vehicles may decrease accident rates, the system may adjust the insurance rate, provide a discount, or it may be used to credit or penalize the account.  Because these autonomous technologies are new and the idea of a car controlling itself is a bit unsettling to humans, individuals may be reluctant to use the autonomous features of the vehicle.  An accounting may be performed to determine if autonomous features are actually enabled during the vehicle's use. Accordingly, the system may be configured to provide a discount to drivers that buy and enable autonomous features.”};  & paras [0064], [0074], [0076], [0081], [0083] & [0108];  which together are the same as claimed limitations above)         
(see at least:   Perl ibidem and citations listed above;  & para [0039] about {“Thus, the system 1 scores individual drivers based on the monitored operating parameters 40111 or environmental parameters 40121. Based on the score and/or other relevant telematics data visible to consumers and the risk-transfer provider (insurers) (if the consumer agrees), the supply systems 12 are able to quote. The single or compound set of variable scoring parameters 10131/ 1111, . . . , 1117 profile the use and/or style and/or environmental condition of driving during operation of the motor vehicle 41, . . ., 45. The single or compound set of variable scoring parameters 10131/ 1111, . . . , 1117 generated by means of the driving score module 111 can at least comprise …… and/or a NHTSA (National Highway Traffic Safety Administration) level risk score 1116 and/or a usage/operation of autonomous driving aids 1117. ……… the automotive data 3 are triggered and aggregated by means of the central automotive circuit 11 and the vehicle-operation driven core aggregator 110.”};   which together are the same as claimed limitations above)             
(see at least:   Tamir ibidem and citations listed above)              



With respect to Claim 3, Fernandes, Perl and Tamir teach ---          
3.  The insurance guidance system of claim 1, wherein the server applies 15section insurance bought in advance when the vehicle enters a section and cancels the section insurance when the section is ended.            
(see at least:   Fernandes ibidem and citations listed above; & para [0039] about {“If an insurance company was able to determine how the vehicle is actually used, the insurance company may be able to apply causal data to the pricing analysis, and generate adjusted pricing information. Methods and apparatus described herein allow the insurance company to use telematics data and/or driver settings to determine driver signatures associated with each vehicle's use. ……This may include adjusting pricing information during scheduled insurance renewal periods as well as proactively adjusting pricing information based on exposure changes.”};  & para [0051] about {“FIG. 3 is an example web page 302 for initiating a request for a vehicle insurance quote...…….  While the example shown is for auto insurance, the methods and apparatus disclosed herein may be applied to any vehicle insurance, e.g. boats, planes, motorcycles etc. Also, while the examples are directed to family auto insurance, the methods and apparatus disclosed herein may be applicable to corporate insurance plans, or any policies covering vehicles.”};  & para [0091] about {“While the below examples describe a scenario wherein a new customer registers for insurance and then the system 100 adjusts the pricing information based on telematics data. The systems and methods described herein may be applied to current and former customers who are looking to renew their coverage. In this scenario, the biographical information and historical driver information may already be stored on the insurance server 180, and the DPU 170 may access this information directly.”};  which together are the same as claimed limitations above to include ‘applies the section insurance’)         
Examiner notes that cancellation (or completion) of section insurance when the section is ended (or completed) by a vehicle is implied, given the telematics data used to start/ initiate the application of the section insurance.          
(see at least:   Perl ibidem and citations listed above)        
(see at least:   Tamir ibidem and citations listed above)              



With respect to Claim 4, Fernandes, Perl and Tamir teach ---          
4.  The insurance guidance system of claim 1, wherein the server cancels section insurance bought for the section when the vehicle leaves a section of the driving 20route.     
(see at least:   Fernandes ibidem and citations listed above)              
(see at least:   Perl ibidem and citations listed above)              
(see at least:   Tamir ibidem and citations listed above)              
Examiner notes that cancellation (or completion) of section insurance when the section is ended (or completed) by a vehicle is implied, given the telematics data used to start/ initiate the application of the section insurance;  and the act of insurance cancelling may be moot since the insurance for the event of driving a section is already completed/over (been accomplished).          



With respect to Claim 5, Fernandes, Perl and Tamir teach ---          
5. The insurance guidance system of claim 1, wherein the safety grade of the vehicle is set according to the number and type of safety devices provided in the vehicle.         
(see at least:   Fernandes ibidem and citations listed above)               
(see at least:   Perl ibidem and citations listed above to include para [0039] about {“The single or compound set of variable scoring parameters 10131/ 1111, . . . , 1117 generated by means of the driving score module 111 can at least comprise variable scoring parameters 10131/ 1111, . . . , 1117 measuring a driving score 1111 and/or a contextual score 1112 and/or a vehicle safety score 1113 and/or a cyber risk score 1114 and/or a software certification/testing risk score 1115 and/or a NHTSA (National Highway Traffic Safety Administration) level risk score 1116 and/or a usage/operation of autonomous driving aids 1117.”};  which together are the same as claimed limitations above)             
(see at least:   Tamir ibidem and citations listed above)              



With respect to Claim 6, Fernandes, Perl and Tamir teach ---          
6. The insurance guidance system of claim 1, wherein the safety grade of the vehicle is set according to a resolution and a detection distance of at least one of a camera, radar, lidar (light detection and ranging), an ultrasonic sensor, and an infrared 5sensor for detecting an external object of the vehicle.             
(see at least:   Fernandes ibidem and citations listed above;  & para [0067] about {“Adaptive cruise control 1002 may use forward-looking radar, installed behind the grill of the vehicle 1000, to detect the speed and distance of the vehicle ahead of the vehicle 1000.”};  & para [0069] about {“Backup warning 1006 may also be equipped in vehicle 1000. Backup warning 1006 may include a camera system for use by the driver and also a warning system 1006 that provides a driver with sound and visual aids to alert the driver of dangers that are being approached while vehicle 1000 backs up.”};  & para [0071] about {“Collision warning 1010 may use radar, laser or optical cameras in the vehicle's 1000 nose to detect objects in the vehicle's 1000 path and determine based on the closing speed (the difference in speed between the vehicle 1000 and the object ahead), and the system 1010 may determine if a collision is likely. Collision warning systems 1010 may alert the driver by either sounding an alarm, flashing a light on the instrument panel, vibrating the seat, or some combination of the three or another alerting technique.  Collision systems 1010 may combine warnings with some sort of action, such as applying the brakes using the forward collision braking system 1012, for example.”};  which together are the same as claimed limitations above)         
(see at least:   Perl ibidem and citations listed above;  & para [0003] about {“At the same time, modern automotive engineered vehicles are capable of detecting a wide variety of operational or surrounding parameters using for example radar, LIDAR (measuring device to measure distances by means of laser light), GPS (Global Positioning System), odometry (measuring device for measuring changings in position over time by means of using motion sensor data), and computer vision. In modern cars, advanced control systems often interpret sensory information to identify appropriate navigation paths, as well as obstacles and relevant signage. The sensors may comprise active and passive sensing devices, wherein sensors are physical converter devices measuring a physical quantity and converting the measured physical quantity into a signal that can be read by an observer or by another instrument, circuit or system. Commonly used sensors for automotive motor vehicle or mobile cell phones are for example infrared sensors containing an infrared emitter, and an infrared detector, for example used with touchless switches, passive infrared (PIR) sensors reacting and detecting only on ambient IR such as motion sensors, speed detectors e.g. radar guns such as microwave radars using the Doppler effect (the return echo from a moving object will be frequency shifted) or IR/Laser radars sending pulses of light for determining the difference in reflection time between consecutive pulses to determine speed, ultrasonic sensors emitting a sound and detecting the echo to determine range, accelerometers measuring the rate of change of the capacitance and translating it into an acceleration by means of a proof mass, gyroscopes measuring a mass oscillating back and forth along the first axis, and plates on either side of the mass in the third direction where the capacitance changes when a rotation is detected around the second direction, IMU-sensors (Inertial Measurement Unit) providing a sensor with a full 6-degrees of freedom by using a combination of accelerometer and gyroscope, force sensing resistor e.g. for contact sensing, touchscreens based on resistive, capacitive or surface acoustic wave sensing, location sensors such as GPS (Global Positioning System), triangulation or cell identification systems, visual sensors such as cameras and computer visions, SIM-based or RFID-based (Radio-Frequency Identification) sensors, or environment sensors as moisture sensors, humidity sensors, temperature sensors etc.”};  & para [0014] about {“The exteroceptive sensors or measuring devices can, for example, comprise at least radar devices for monitoring surrounding of the motor vehicle and/or LIDAR devices for monitoring surrounding of the motor vehicle and/or global positioning systems or vehicle tracking devices for measuring positioning parameters of the motor vehicle and/or odometrical devices for complementing and improving the positioning parameters measured by the global positioning systems or vehicle tracking devices and/or computer vision devices or video cameras for monitoring the surrounding of the motor vehicle and/or ultrasonic sensors for measuring the position of objects close to the motor vehicle.”};  & para [0036] about {“The exteroceptive sensors or measuring devices 4011 can, for example, comprise at least radar devices 40117 for monitoring the surrounding of the motor vehicle 41, . . . , 45 and/or LIDAR devices 40115 for monitoring the surrounding of the motor vehicle 41, . . . , 45 and/or global positioning systems 40122 or vehicle tracking devices for measuring positioning parameters of the motor vehicle 41, . . . , 45 and/or odometrical devices 40114 for complementing and improving the positioning parameters measured by the global positioning systems 40112 or vehicle tracking devices and/or computer vision devices 40116 or video cameras for monitoring the surrounding of the motor vehicle 41, . . . ,45 and/or ultrasonic sensors 40113 for measuring the position of objects close to the motor vehicle 41, . . . , 45.”};  & Claim 25;  which together are the same as claimed limitations above)        
(see at least:   Tamir ibidem and citations listed above;  & para [0030] about {“In some embodiments of the invention, signs are identified using image processing on images collected by a camera on the vehicle.”};  & para [0045] about {“Alternatively or additionally, the information is collected by long distance cameras which identify vehicles but do not see traffic signs and/or the state of traffic lights.”};  & para [0092] about {“Optionally, determining the directives or warnings comprises determining by image analysis of images acquired by a camera mounted on the vehicle.”};  & para [0169] about {“The position of the hazard or traffic sign is optionally determined from memory unit 116 and/or from a radar mounted on vehicle 150, in accordance with an exemplary embodiment of the invention.”};  & para [0189] about {“The awareness of standing vehicles may be based, for example, on GPS readings from vehicles associated with system 100, may be based on camera or radar readings from vehicle 150 and/or may be based on camera or radar readings from a stationary camera or radar in the vicinity of the stop sign, which is part of system 100 or is used also for other purposes.”};  & para [0227] about {“The information from other vehicles may be based, for example, on cameras or radars stationary or mounted on vehicle 150,”};  which together are the same as claimed limitations above)        



With respect to Claim 7, Fernandes, Perl and Tamir teach ---          
7. The insurance guidance system of claim 1, wherein the server monitors in real time at least one of an accident type and an accident rate of each section, weather, a time, and traffic congestion to determine a danger level of each section and sets the 10danger section according to the danger level of each section.           
(see at least:   Fernandes ibidem and citations listed above;  & para [0085] about {“Further, the vehicle may provide autonomous features where the vehicle is connected to weather data and based on the weather data moves into the garage, for example. Alternatively, the vehicle may move to a safer location based on the weather data, for example. In either situation, the vehicle may monitor the weather information, and upon receipt of information that requires movement, may turn itself on and move as appropriate to aid in protecting the vehicle. Such a feature may reduce premiums on comprehensive by avoiding hail damage and other types of damage that occur as a result of weather accidents.”};  which together are the same as claimed limitations above to include claimed ‘weather, a time, and danger level’ resulting from weather)         
(see at least:   Perl ibidem and citations listed above;  & Abstract about {“The user is able to dynamically select the best-fitting first risk-transfer system for risk-transfer by means of the results list, which is provided and updated in real-time for display to and selection by a user of a mobile telecommunication apparatus by means of a mobile telematics application of the mobile telecommunications apparatus.”}; & para [0002] about {“The present invention relates to mobile real-time systems reacting dynamically to captured environmental or operational parameters, in particular to automotive system's monitoring, capturing and reacting to automotive parameters of motor vehicles during operation. The present invention further relates to telematics based automated risk-transfer, alert and real-time notification systems for motor vehicles and wireless technology used in the context of telematics. Finally, the invention also relates to telematics-based real-time expert systems. The term telematics, in particular traffic telematics, refers to systems that are used for communications, instrumentation and control, and information technology in the field of transportation. Thus, the present invention relates to the use of telematics together with real-time risk-monitoring, automated risk-transfer and insurance systems based on captured and measured usage-based and/or user-based telematics data.”};  & para [0011] about {“It is one object of the present invention to provide a mobile automotive system reacting dynamically, in real-time, to captured environmental or operational parameters of motor vehicles during operation, in particular to measuring parameters of automotive systems, allowing a user to adapt the vehicle's operation or driving risks dynamically and in real-time by means of an automated risk-transfer engine making it possible to select appropriate risk-transfer profiles dynamically based on monitoring, capturing and reacting to automotive parameters of motor vehicles during operation. Further, it is an object of the invention to dynamically triggered, automated, telematics-based automotive systems based on real-time capturing of vehicle telematics data. In particular, it is an object of the present invention to extend the existing technology to a dynamic triggered and dynamically adjustable, multi-tier risk-transfer system based on a dynamic adaptable or even floating first-tier level risk-transfer, thereby reinforcing the importance of developing automated systems allowing self-sufficient, real-time reacting operation. Another object of the invention seeks to provide a way to technically capture, handle and automate dynamically adaptable, complex and difficult to compare risk transfer structures by the user and trigger operations related to automate optimally shared risks and transfer operations. Another object of the invention seeks to dynamically synchronize and adjust such operations to changing environmental or operational conditions by means of telematics data invasive, through the harmonized use of telematics between the different risk-transfer systems based on an appropriate technical trigger structure approach, thus making the different risk-transfer approaches comparable. …… Finally, it is a further object of the invention to provide a dynamic, expert scoring system based on real-time scoring and measurements, and further to provide a technically scalable solution based on scoring algorithms and data processing making it possible to adapt and compare the signaling to other field of automated risk-transfer.”};  & para [0030] about {“FIG.2 shows a block diagram schematically illustrating an exemplary mobile automotive system 1 with mobile telecommunications apparatuses 10 associated with a plurality of motor vehicles 41, . . . , 45 capturing measuring parameters in real-time and dynamically adapting its operational parameters.”};  & para [0033] about {“FIG. 5 shows a block diagram schematically illustrating an exemplary mobile telematics application 101 and real-time telematics data capturing.”};  & para [0034] about {“FIG. 1 schematically illustrates …… The mobile automotive car system 1 reacts in real-time, dynamically on captured environmental or operational parameters 3, in particular on monitored and captured automotive parameters 3 of motor vehicles 41, . . . , 45 during operation. The present invention further is able to provide a telematics based automated risk-transfer, alert and real-time notification systems for motor vehicles 41, . . . , 45 and wireless technology used in the context of telematics. Finally, the present system 1 also provides to telematics-based real-time expert systems. Thus, the inventive system 1 provides a structure for the use of telematics together with real-time risk-monitoring, automated risk-transfer and insurance systems based on captured and measured usage-based and/or user-based telematics data 3.”};  & para [0040] about {“A shadow request 119 is transmitted to ……… The shadow requests 119 can for example be periodically transmitted to the plurality of automated risk-transfer supplier systems 12 based on the dynamically generated single or compound set of variable scoring parameters 10131 and/or the triggered, captured, and monitored operating parameters 40111 or environmental parameters 40121, and wherein the result list (118) is dynamically adapted in real-time and displayed to the user for selection. However, the shadow requests 119 can also be generated and transmitted to the plurality of automated risk-transfer supplier systems 12 based on the dynamically generated single or compound set of variable scoring parameters 10131 and/or the triggered, captured, and monitored operating parameters 40111 or environmental parameters 40121, if the mobile telematics application 101 triggers an alternation of the dynamically generated single or compound set of variable scoring parameters 10131 &/or the triggered, captured, and monitored operating parameters 40111 or environmental parameters 40121, and wherein the result list 118 is dynamically adapted in real-time and  displayed to the user for selection. As an alternative embodiment, a combination of the two before mentioned shadow request generations may also be applied.”};  & para [0041] about {“The result list 118 can be adapted dynamically in real-time and displayed to the user for selection based upon definable categorization criteria as for example first payment parameters 1221, . . . , 1225 and/or duration and/or risk-transfer structure.”};  & para [0037] about {“ The measured operating parameters 40121 and/or environmental parameters 40111 during operation of the motor vehicle 41, . . . , 45 can for example comprise time-dependent speed measuring, hard braking, acceleration, cornering, distance, mileage (PAYD), short journey, time of day, road and terrain type, mobile phone usage (while driving), weather/driving conditions, location, temperature, blind spot, local driving, sun angle and dazzling sun information (sun shining in drivers' face), seatbelt status, rush hour, fatigue, driver confidence, throttle position, lane changing, fuel consumption, VIN (vehicle identification number), slalom, excessive RPM (Revolutions Per Minute), off-roading, G forces, brake pedal position, driver alertness, CAN (Controller Area Network) bus (vehicle's bus) parameters including fuel level, distance to other vehicles, distance from obstacles, driver alertness, activation/usage of automated features, activation/usage of Advanced Driver Assistance Systems, traction control data, usage of headlights and other lights, usage of blinkers, vehicle weight, number of vehicle passengers, traffic sign information, junctions crossed, running of orange and red traffic lights, alcohol level detection devices, drug detection devices, driver distraction sensors, driver aggressiveness, driver mental and emotional condition, dazzling headlights from other vehicles, vehicle door status (open/closed), visibility through windscreens, lane position, lane choice, vehicle safety, driver mood, and/or passengers' mood.”};  & paras [0013] about {“The variable contextual score can e.g. be at least based upon measured trip score parameters based on road type and/or number of intersection and/or tunnels and/or elevation, and/or measured time of travel parameters, and/or measured weather parameters and/or measured location parameters, and/or measured distance driven parameters. The variable vehicle safety score can e.g. be at least based upon measured ADAS feature activation parameters and/or measured vehicle crash test rating parameters and/or measured level of automation parameters of the motor vehicle and/or measured software risk scores parameters.”};  & para [0015] about {“Such risk factor can for example comprise time-dependent speed measuring, hard breaking, acceleration, cornering, distance, mileage (PAYD), short journey, time of day, road and terrain type, mobile phone usage (while driving), weather/driving conditions, location, temperature, blind spot, local driving, sun angle and dazzling sun information (sun shining in drivers' face), seatbelt status, rush hour, fatigue, driver confidence, throttle position, lane changing, fuel consumption, VIN (vehicle identification number), slalom, excessive RPM (Revolutions Per Minute), off-roading, G forces, brake pedal position, driver alertness, CAN (Controller Area Network) bus (vehicle's bus) parameters including fuel level, distance from other vehicles, distance from obstacles, driver alertness, activation/usage of automated features, activation/usage of Advanced Driver Assistance Systems, traction control data, usage of headlights and other lights, usage of blinkers, vehicle weight, number of vehicle passengers, traffic sign information, junctions crossed, running of orange and red traffic lights, alcohol level detection devices, drug detection devices, sensors for driver distraction, driver aggressiveness, driver mental and emotional condition, dazzling headlights from other vehicles, vehicle door status (open/closed), visibility through windscreens, lane position, lane choice, vehicle safety, driver mood, and/or passengers' mood. Up-to-now, no prior art system has been able to process such a variety of dynamically monitored, risk-relevant data. The present system is completely flexible with regard to the risk-exposed motor vehicle or the insured.”};  & para [0039] about {“The variable contextual score parameter 1112 can e.g. be at least based upon measured trip score parameters based on road type and/or number of intersection and/or tunnels and/or elevation, and/or measured time of travel parameters, and/or measured weather parameters and/or measured location parameters, and/or measured distance driven parameters. The variable vehicle safety score parameter 1113 can e.g. be at least based upon measured ADAS feature activation parameters and/or measured vehicle crash test rating parameters and/or measured level of automation parameters of the motor vehicle 41, . . . , 45 and/or measured software risk scores parameters.”};  which together are the same as claimed limitations above)                        
(see at least:   Tamir ibidem and citations listed above;  & para [0060] about {“An aspect of some embodiments of the invention relates to a driving monitoring system that collects data on driving behavior of a vehicle and performs real time analysis for providing warnings on the driving behavior as well as automatic report generation of the driving behavior.”}; & para [0061] about {“In some embodiments of the invention, the data is collected by an on-board monitoring unit which performs the real time analysis, while the automatic report generation is performed by a control station not on the vehicle. Alternatively or additionally, both the report generation and the warning analysis are performed on-board or by the control station.”}; & para [0076] about {“In some embodiments of the invention, samples are collected at a dynamically adjusted rate. The rate of sampling is optionally determined according to the location of the driving, for example accumulating more samples at areas where there many accidents or near intersections.  Alternatively or additionally, the rate of sampling is adjusted according to the time of day, date and/or external conditions, such as weather conditions. Further alternatively or additionally, the rate of sampling is adjusted according to the driving behavior of the vehicle, for example increasing the sampling rate when reckless driving is identified.”};  & paras [0095]-[0099] and [0103]-[0120] & [0130] about dynamic parameter/s and/or dynamic vehicle parameter/s;   which together are the same as claimed limitations above)          



With respect to Claim 8, Fernandes, Perl and Tamir teach ---          
8. The insurance guidance system of claim 1, wherein at least one of the user terminal 
and the vehicle displays an accident type and an accident rate of the each section.       
(see at least:   Fernandes ibidem and citations listed above;  & para [0039] about {“Autonomous vehicles may provide a decrease in accidents, while potentially driving up the cost of the accidents that remain. ……… Because the use of autonomous vehicles may decrease accident rates, the system may adjust the insurance rate, provide a discount, or it may be used to credit or penalize the account. Because these autonomous technologies are new and the idea of a car controlling itself is a bit unsettling to humans, individuals may be reluctant to use the autonomous features of the vehicle.”};  & para [0079] about {“Further, autonomous features that take the place of drivers who are known to be particularly prone to accidents provide a further rate reduction with respect to those features that are replacing relatively safer drivers, for example. The statistics show that 92% of accidents are a result of driver error, and the use of autonomous features to replace as great a percentage of the human driver (particularly those where there is driver error) the greater the reduction in accidents.”};  & para [0081] about {“The autonomous algorithm may account for the environments that the vehicle is used in, as described herein, and the various configurations of the vehicle. Snapshots of claims based on accidents may be used to hone the algorithm, including those claims for a single crash.”};  which together are the same as claimed limitations above)             
(see at least:   Perl ibidem and citations listed above)              
(see at least:   Tamir ibidem and citations listed above;  & para [0076] about {“In some embodiments of the invention, samples are collected at a dynamically adjusted rate. The rate of sampling is optionally determined according to the location of the driving, for example accumulating more samples at areas where there many accidents or near intersections.  Alternatively or additionally, the rate of sampling is adjusted according to the time of day, date and/or external conditions, such as weather conditions. Further alternatively or additionally, the rate of sampling is adjusted according to the driving behavior of the vehicle, for example increasing the sampling rate when reckless driving is identified.”};  which together are the same as claimed limitations above)          



With respect to Claim 9, Fernandes, Perl and Tamir teach ---          
9. The insurance guidance system of claim 7, wherein the server registers or releases the danger section when at least one of an accident type and an accident rate of the each section, weather, a time, and traffic congestion changes.               
(see at least:   Fernandes ibidem and citations listed above)              
(see at least:   Perl ibidem and citations listed above)              
(see at least:   Tamir ibidem and citations listed above)              
Examiner notes that real-time and/or dynamic updating of date via telematics and/or sensors on-board the vehicle imply that as such data and information is being updated, then it is clearly implied that the section data and information is also being updated, and the insurance server can register or release each section of a route to a destination based on the server’s algorithm set-up.         



With respect to Claim 10, Fernandes, Perl and Tamir teach ---          
2010. The insurance guidance system of claim 7, wherein the server registers or releases the danger section when a driving mode of the vehicle is changed from a manual mode to an autonomous mode.           
(see at least:   Fernandes ibidem and citations listed above)              
(see at least:   Perl ibidem and citations listed above)              
(see at least:   Tamir ibidem and citations listed above)              
Examiner notes that real-time and/or dynamic updating of date via telematics and/or sensors on-board the vehicle imply that as such data and information is being updated, then it is clearly implied that the section data and information is also being updated, and the indication of autonomous driving can be a trigger for the insurance server.     



With respect to Claim 11, Fernandes, Perl and Tamir teach ---          
11. The insurance guidance system of claim 1, wherein the server is configured to:       transmit recommended section insurance information to at least one of the user terminal and the vehicle based on a section insurance history used by other users,   and     
5control at least one of the user terminal and the vehicle to display the recommended section insurance information.              
(see at least:   Fernandes ibidem and citations listed above)              
(see at least:   Perl ibidem and citations listed above)              
(see at least:   Tamir ibidem and citations listed above)              
Examiner refers to the insurance server/s cited above and taught by the references.    




With respect to Claims 12-20, the limitations of these method claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of system Claims 1-11 as described above using cited references of Fernandes, Perl and Tamir, because the limitations of these method Claims 12-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-12 as described above.            

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.                

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691